Case: 12-1279    Document: 36     Page: 1   Filed: 10/04/2012




          NOTE: This order is nonprecedential.

   mntteb $>tates' ~ourt of §ppeaIs'
       for tbe jfeberaI Case: 12-1279       Document: 36   Page: 2   Filed: 10/04/2012




IN RE VEGAS AMUSEMENT, INC.                               2
                                    FOR THE COURT


      OCT 04 2012                   /s/ Jan Horbaly
         Date                       Jan Horbaly
                                    Clerk

cc: Michael Dergosits, Esq.
    Raymond T. Chen, Esq.
s21